DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/1/20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Farrant et al [Pat. No. 3,937,608] in view of Batchelder [US 2012/0251689A1] and Bortone et al [Pat. No. 7,820,215].
Farrant et al teach an extrusion process by providing an extruder with a cylindrical tubular body and bottom nozzle at a first end (Figure 1 & 5, #10, 10C), a second end of the extruder having a piston with rod and head (Figure 1, 5, & 8, #11, 47-48), feeding a viscoelastic food dough into the body (Figure 1, D; column 2, lines 53-59), the piston head located in the body and freely slidable to extrude the dough into strings (Figure 6, #11, D), interrupting the extrusion by stopping and retracting the rod to decouple it from the piston head permitting the dough to push the head towards second end of the body and thus prevent oozing or bleeding of dough from the nozzles (column 7, line 49 to column 8, line 6), a control system for the movement of the rod and piston head which includes a bounce-back switch which stops the piston head and rod at a preset position or distance (Figure 8 & 20, #88), and restarting the extrusion of dough (column 8, line 8).
Farrant et al do not explicitly recite saving and/or recording the preset position in the control system (claim 1, 12), and providing the extruder as part of a 3D printer (claim 12).
Batchelder teaches an additive manufacturing system (title) or 3D printing system (paragraph 0002) comprising an extruder with a cylindrical tubular body, nozzle, retractable rod, and piston head (Figure 2-3, #26, 38, 48, 50, 44), and a controller which operates and controls movement of the extruder via process control loops, received instructions, and/or commands sent to system components relating to the received instructions (Figure 2, #18, 20; paragraph 0041, 0044).
Bortone et al teach a method for extruding food by use of a programmable logic controller with a memory for storing instructions (Figure 2, #160; column 7, lines 5-15). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed 3D printer and control system using saved and recorded positions into the invention of Farrant et al, in view of Batchelder and Bortone et al, since all are directed to extrusion systems, since Rarrant et al already included a control system for the movement of the rod and piston head which includes a bounce-back switch which stops the piston head and rod at a preset position or distance (Figure 8 & 20, #88), since extruders with a cylindrical tubular body, nozzle, retractable rod, and piston head (Figure 2-3, #26, 38, 48, 50, 44) were commonly used in 3D printer systems as shown by Batchelder, since extruders commonly used a controller which operates and controls movement of the extruder via process control loops, received instructions, and/or commands sent to system components relating to the received instructions (Figure 2, #18, 20; paragraph 0041, 0044) as shown by Batchelder, since extrusion systems also commonly included a programmable logic controller with a memory for storing instructions (Figure 2, #160; column 7, lines 5-15) as shown by Bortone et al, since many consumers desired automated kitchen appliances to reduce the workload on chefs and cooks, since a programmable control system which recorded and stored rod positions would have enabled more accurate, precise, and uniformly reproducible dispensing of the dough of Farrant et al, in view of Batchelder and Bortone et al, and thus also provided more customizable strings of dough; since 3D printer systems with computerized control systems were commonly used in the food art as shown by Batchelder, since the ability to store instructions and construct a 3D food item would have permitted greater flexibility and increased creativity by the operator in choosing and designing the food products to be produced in the combined invention of Farrant et al, in view of Batchelder and Bortone et al.
Claims 6-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Farrant et al, in view of Batchelder and Bortone et al, as applied above, and further in view of Tanzi [Pat. No. 1,566,705] and Tutuncu et al [US 2017/0035082A1].
Farrant et al, Batchelder, and Bortone et al teach the above mentioned concepts. Farrant et al do not explicitly recite partial surface drying with air flow (claim 6-7) at 60-90°C (claim 8) or 80°C (claim 9), using food meal to produce pasta (claim 10-11, 13). 
Tutuncu et al teach a method for pasta processing (title) by extrusion of pasta dough from meal (Figure 1, #10, 12) and drying of the extruded pasta with air at less than 100°C, as well as 80°C (Figure 1, #14; paragraph 0058, 0067). 
Tanzi teaches a method for extruding a viscoelastic dough to make twisted macaroni (title) by use of a cylindrical tubular body, piston head, rod, and nozzles (Figure 1, #11-16).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed dough meal and pasta production into the invention of Farrant et al, in view of Tanzi, since both are directed to methods of extrusion, since Farrant et al already included extrusion of dough which was to be fried, since viscoeleastic macaroni dough was commonly extruded by use of a cylindrical tubular body, piston head, rod, and nozzles (Figure 1, #11-16) as shown by Tanzi, since many consumers desired a means for making pasta in the home, since the system of Farrant et al could be easily adapted to pasta extrusion by simply using a different type of dough, and since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art.
It also would have been obvious to one of ordinary skill in the art to incorporate the claimed drying conditions into the invention of Farrant et al, in view of Tanzi and Tutuncu et al, since all are directed to extrusion systems, since Farrant et al already included extrusion of dough which would later be fried and thus receive at least partial surface drying, since Tanzi already included extrusion of pasta noodles, since extruded pasta was commonly dried with air at less than 100°C, as well as 80°C (Figure 1, #14; paragraph 0058, 0067) as shown by Tutuncu et al, and since dried pasta could be stored and preserved for longer periods of time and thus provide increased value to the extruded products of Farrant et al.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-13 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792